DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-9, 11-12, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeno et al. (US 20180315743 A1, hereinafter Takeno).
With regards to claim 1, Takeno discloses a semiconductor integrated circuit device (FIGS. 6-7) comprising: 
a first power wiring (power wiring 206) that is formed on a semiconductor substrate (substrate 11) and that extends in a first direction;  (See FIG. 6)

an element isolation portion (at least STI 282) formed in the semiconductor substrate between the first power wiring and the second power wiring, (See FIG. 6 and Paragraph [0085]: “The power switch circuit 200…includes the STIs 281 through 283 formed in the P-type substrate 201 between the N-type wells and between the transistors.” Therefore, the STI is between the wiring 206 and 207) the element isolation portion extending in the first direction, a region between the first power wiring and the second power wiring being divided by the element isolation portion into a first region (at least region containing 221) and a second region; (at least region to the left of the STI 281 in FIG. 7), See at least FIGS. 6 and 7) 
a first diffusion layer (N-well 202 below P regions 221) that is used for a p-channel type MOSFET and that is formed in the first region; (See FIGS. 6-7)
a second diffusion layer (N-type impurity region 232)  that is used for an n-channel type MOSFET and that is formed in the second region; (See FIG. 6)  
a first gate contact portion (See gate having portions labeled 208 with circular contacts in annotated FIG. 6) formed on the element isolation portion; (See annotated FIG. 6, where the gate is above the isolation region outside of region 202)
15a first gate electrode (gate electrode 208 extending over the impurity 221) that extends from the gate contact portion a second direction perpendicular to the first direction and that straddles the first diffusion layer; (See FIGS. 6-7) 
a second gate electrode (gate electrode 208/271 that extends over the impurity 232) that extends from the gate contact portion in the second direction and that straddles the second diffusion layer; (See FIG. 6) and  

a second element isolation portion (STI 281) formed on an opposite side to the first element isolation portion with respect to the first region; (See FIG. 7) and 
a second gate contact portion (portion of Tout Terminal over STI 281 and having contact with gate 271, see FIG. 6-7) on an end portion of the first gate electrode on an opposite side to the first gate contact portion and on the second element isolation portion. (See FIG. 6, where the portion of Tout Terminal over STI to the gate 271 is on an end portion of the first gate 208 on an opposite side to the first gate contact portion and on the isolation portion 281, See Response to Arguments) 


    PNG
    media_image1.png
    483
    742
    media_image1.png
    Greyscale


With regards to claim 8, Takeno discloses the semiconductor integrated circuit device according to claim 1, wherein an end portion on a side of the second power 5wiring of the first gate electrode and an end portion on a side of the first power wiring of the second gate electrode are connected integrally with each other.  (See FIG. 6)

With regards to claim 9, Takeno discloses the semiconductor integrated circuit device according 10to claim 8, wherein the gate contact portion is larger in width than the first gate electrode and the second gate electrode.  (See FIG. 7, where the contact extending over gates 208 is larger in width than each gate electrode 208)

20 With regards to claim 11, Takeno discloses the semiconductor integrated circuit device according to claim 1, wherein a plurality of basic cells each of which consists of a total of four MOSFETs that are a pair of the p-channel type MOSFETs (2 gate electrode 208 over the regions 221) and a pair of the n-channel type MOSFETs (2 gate electrode 208 over the regions 222) are arranged along the first direction in a region between the 25first power wiring and the second power wiring. (See FIG. 6)

With regards to claim 12, Takeno discloses the semiconductor integrated circuit device according to claim 11, wherein the pair of the p-channel type MOSFETs is line-symmetrical with the pair of the n-channel type MOSFETs when an axis on the element isolation portion that extends in the first direction is defined as a symmetrical axis. (See FIG> 6-7, where the MOSFET pairs are symmetric along at least isolation region 282)

With regards to claim 16, Takeno discloses the semiconductor integrated circuit device according to claim 1, further comprising: a second element isolation portion (at least STI 283) formed on an opposite side to the element isolation portion with respect to the second region; and 
a second gate contact portion (portion of contact over STI 283) on an end portion of the second gate electrode on an opposite side to the gate contact portion and on the second element isolation portion. (See FIGS. 6-7, where the end portion of contact is on an opposite end to the first gate contact portion)
  
With regards to claim 19, Takeno discloses the semiconductor integrated circuit device according to claim 1, further comprising a gate insulating film formed between the gate contact portion and the element isolation portion. (See FIGS. 6-7, where all gates have a dielectric formed underneath the gate contact portion)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 14-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeno et al. (US 20180315743 A1, hereinafter Takeno).
With regards to claim 10, Takeno discloses the 15With regards to clasemiconductor integrated circuit device according to claim 1.

It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A)  In the instant case, the specific dimensions of the wiring would not perform differently than the device of the prior art.

With regards to claim 14, Takeno discloses the 15With regards to clasemiconductor integrated circuit device according to claim 1.
However, while Takeno teaches wherein the second gate contact portion has a width larger than a width of the first gate electrode (See FIG. 6) Takeno does not explicitly teach wherein the second gate contact portion has a width smaller than a width of the first gate contact portion. 
It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A)  In the instant case, the size of the contact portions would not perform differently than the claimed device, as both perform the task of flowing current through the device.  Therefore, the features of claim 14 are not patentably distinct.
 
With regards to claim 15, Takeno teaches the 15With regards to clasemiconductor integrated circuit device according to claim 14, wherein the second gate contact portion is formed in a shape that projects to one side with first gate contact portion is formed in a shape that projects to both sides with respect to the first gate electrode in the first direction. (See FIG. 6, where the second gate contact portion projects to one side with respect to the gate 108, and the first contact portion extends to both sides with respect to gate electrode 108)

With regards to claim 17, Takeno discloses the 15With regards to clasemiconductor integrated circuit device according to claim 16.
However, Takeno does not explicitly teach wherein the second gate contact portion has a width larger than a width of the second gate electrode and smaller than a width of the gate contact portion.   It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A) In the instant case, the specific dimensions of the wiring would not perform differently than the device of the prior art.

With regards to claim 18, Takeno discloses the 15With regards to clasemiconductor integrated circuit device according to claim 17.
Takeno further teaches wherein the second gate contact portion is formed in a shape that projects to one side with respect to the second gate electrode in the second direction, and 5Application No. 16/781,771 In response to the Office Action dated March 22, 2021the gate contact portion is formed in a shape that projects to both sides with respect to the second gate electrode in the second direction. (See FIG. 6, where each of the gate contact portions project beyond the gate electrodes.)

Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeno et al. (US 20180315743 A1, hereinafter Takeno) in view of Ono (JP 07273300 A).
25 With regards to claim 2, Takeno discloses the 15With regards to clasemiconductor integrated circuit device according to claim 1.
However, Takeno does not explicitly teach wherein the third diffusion layers includes a third diffusion layer for a p-channel type MOSFET which is formed below the first power wiring, and has a conductivity type opposite to a conductivity type of the first diffusion layer, 5and the semiconductor integrated circuit device further comprises a first contact portion that selectively extends from the first diffusion layer toward a region below the first power wiring in which the third diffusion layer for the p-channel 10type MOSFET is not formed.  
Ono teaches wherein the third diffusion layer includes a third diffusion layer for a p-channel type MOSFET which is formed below the first power wiring, and has a conductivity type opposite to a conductivity type of the first diffusion layer, 5and the semiconductor integrated circuit device further comprises a first contact portion that selectively extends from the first diffusion layer toward a region below the first power wiring in which the third diffusion layer for the p-channel 10type MOSFET is not formed.  (FIGS. 1 and 2A, where the impurity region 12 of the contact 20/23 of the power line Vdd is for a p-channel MOSFET)
It would have been obvious to one of ordinary skill in the art to modify the device of Takeno to have the layout of Ono, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the structure of Ono is useful for improving layout efficiency and reducing damage caused by gate oxide film processes. (See Paragraph [0010])

25 With regards to claim 3, Takeno in view of Ono teaches the 15With regards to clasemiconductor integrated circuit device according to claim 1.


With regards to claim 4, Takeno in view of Ono teaches the 15With regards to clasemiconductor integrated circuit device according to claim 2.
However, Takeno in view of Ono does not explicitly teach wherein a length of the first diffusion layer in the second direction is 0.95 pm to 1.48 pm.  
It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A) In the instant case, the specific dimensions of the wiring would not perform differently than the device of the prior art.

25 With regards to claim 5, Takeno discloses the 15With regards to clasemiconductor integrated circuit device according to claim 1.
However, Takeno does not explicitly teach wherein the third diffusion layer includes a third diffusion layer for an n-channel type MOSFET which is formed below the second power wiring, and has a conductivity type 5opposite to a conductivity type of the second diffusion layer, and the semiconductor integrated circuit device further comprises a second contact portion that selectively extends from the 
Ono teaches wherein the third diffusion layer includes a third diffusion layer for an n-channel type MOSFET which is formed below the second power wiring, and has a conductivity type 5opposite to a conductivity type of the second diffusion layer, and the semiconductor integrated circuit device further comprises a second contact portion that selectively extends from the second diffusion layer toward a region below the second 10power wiring in which the third diffusion layer for the n-channel type MOSFET is not formed.   (FIGS. 1 and 2B, where the impurity region 27 of the contact 32/34 of the power line Vin1 is for an n-channel MOSFET)
It would have been obvious to one of ordinary skill in the art to modify the device of Takeno to have the layout of Ono, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the structure of Ono is useful for improving layout efficiency and reducing damage caused by gate oxide film processes. (See Paragraph [0010])

25 With regards to claim 6, Takeno in view of Ono teaches the 15With regards to clasemiconductor integrated circuit device according to claim 5.
Takeno further teaches wherein the second gate electrode includes a pair 15of second gate electrodes (pair of gate electrodes 208 over the impurity 232) separated from each other, a pair of n-channel type MOSFETs are formed of the pair of second gate electrodes, the second diffusion layer between the pair of second gate electrodes, and the second diffusion layers on both sides of the pair of second gate electrodes, 20and the second contact portion extends from the second diffusion layer between the pair of second gate electrodes.  (See FIGS. 6-7, showing the n-channel MOSFETs)

With regards to claim 7, Takeno in view of Ono teaches the 15With regards to clasemiconductor integrated circuit device according to claim 5.
However, Takeno in view of Ono does not explicitly teach wherein a length of the second diffusion layer in the second direction is 0.81 pm to 1.34 pm.  
It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A) In the instant case, the specific dimensions of the wiring would not perform differently than the device of the prior art.

Response to Arguments
Applicant's arguments filed 11/16/2021have been fully considered but they are not persuasive. Applicant argues that Takeno does not explicitly teach the second isolation portion or the second gate contact portion.  However, as recited above, because the term “portion” is used, the second isolation portion and the second gate contact portion are disclosed by Takeno.
Therefore, claims 1-12 and 14-19 are properly rejected.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812